Case 0:19-cv-62388-CMA Document 6 Entered on FLSD Docket 10/21/2019 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

  HOWARD MICHAEL CAPLAN,                           )
                                                   )
                 Plaintiff,                        )
                                                   )
  v.                                               )
                                                             Case No.: 0:19-cv-62388-CMA
                                                   )
  P&R TROPICAR ENTERPRISES, INC., a                )
  Florida Profit Corporation, d/b/a Paul’s         )
  Auto Sales,                                      )
                  Defendant.                       )
                                                   )

   UNOPPOSED MOTION TO EXTEND TIME FOR DEFENDANT TO RESPOND TO
                           COMPLAINT

        Defendant P&R Tropicar Enterprises, INC. (“P&R Tropicar Enterprises” or “Defendant”)

 respectfully moves for a brief extension of time to and including November 5, 2019, to answer,

 move or otherwise respond to Plaintiff’s Complaint, and states the following in support:

        1.        Plaintiff filed the Complaint on September 25, 2019 and served Defendant with

 the Summons and Complaint on October 1, 2019. Accordingly, P&R Tropicar Enterprises is due

 to respond to the Complaint on or before October 22, 2019.

        2.        When an act may or must be done within a specified time, the Court may, for good

 cause, extend the time, with or without motion or notice, if the request is made before the original

 time or its extension expires. See Fed. R. Civ. P. 6(b).

        3.        This request is being made before the original deadline expires.

        4.        Defendant’s counsel is in the process of intaking and reviewing Defendant’s files

 relevant to the underlying litigation. In order to fully investigate and formulate an appropriate

 response(s) to the Complaint on behalf of the Defendant, counsel for Defendant requests a brief

 extension of time, up to and including November 5, 2019, to respond to Plaintiff’s Complaint.
                                                   1
                                                                                       www.jet.law
                                                                               Employment Attorneys
Case 0:19-cv-62388-CMA Document 6 Entered on FLSD Docket 10/21/2019 Page 2 of 3



 Furthermore, counsel for the parties are engaging in early discussions to determine if amicable

 resolution is possible.

        5.        This extension is not being sought for the purposes of delay, nor will this brief

 extension prejudice any party to the litigation.

          6.      The undersigned has discussed the subject matter of this Motion with Plaintiff’s

  counsel, who is not opposed to the relief sought herein.

        WHEREFORE, Defendant P&R Tropicar Enterprises, INC. respectfully requests an

 extension of time up to and including November 5, 2019, to answer, move or otherwise respond

 to Plaintiff’s Complaint.

                             LOCAL RULE 7.1(a)(3) CERTIFICATE


        Counsel for Defendants has conferred with counsel for Plaintiff who has no objection to

 the relief requested.


 DATED this 21st day of October, 2019.

                                                Respectfully submitted,
                                                JET DOT LAW, PLLC
                                                12249 Science Drive, Suite 155
                                                Orlando, Florida 32826

                                                By: s/Jesse I. Unruh

                                                        Jesse I. Unruh, Esq.
                                                        Florida Bar No. 93121
                                                        jesse@jet.law

                                                Attorney for Defendant P&R TROPICAR
                                                ENTERPRISES, INC.




                                                    2
                                                                                        www.jet.law
                                                                                Employment Attorneys
Case 0:19-cv-62388-CMA Document 6 Entered on FLSD Docket 10/21/2019 Page 3 of 3



                                CERTIFICATE OF SERVICE

         I hereby Certify that on this 21st day of October, 2019, the foregoing was electronically
 filed with the Court by using the Southern District of Florida’s CM/ECF portal, which will send a
 notice of electronic filing to the below listed attorneys.

                                               /s/ Jesse Unruh
                                               Jesse Unruh


                                        SERVICE LIST

 Ronald E. Stern
 ronsternlaw@gmail.com
 THE ADVOCACY LAW FIRM, P.A.
 1250 E Hallandale Beach Blvd, Suite 503
 Hallandale Beach, Florida 33009
 (954) 639-7016
 Attorney for Plaintiff
 HOWARD MICHAEL CAPLAN




                                                3
                                                                                    www.jet.law
                                                                            Employment Attorneys
